—Appeal by the defendant from a judgment of the Supreme Court, Kings County (DeLury, J.), rendered May 23, 1991, convicting him of criminal sale of a controlled substance in the third degree, criminal possession of a controlled substance in the third degree, and criminal possession of a controlled substance in the fourth degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, without a hearing, of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgment is affirmed.
The defendant contends that the trial court erred in denying, without a hearing, his motion to suppress identification evidence, claiming that the identification was obtained as a result of an arrest made without probable cause. The record clearly establishes that the court properly denied the suppression of the identification evidence without conducting a hearing on the issue (see, CPL 710.60 [1], [3]; People v Rodriguez, 162 AD2d 478).
The defendant also objects to various comments made by *619the prosecutor during his summation. Each of the comments which the defendant contests was a fair response to the defense counsel’s summation and constituted fair comment on the evidence (see, People v Ashwal, 39 NY2d 105; People v Miller, 143 AD2d 1055). Thompson, J. P., Bracken, Eiber and Pizzuto, JJ., concur.